Citation Nr: 1308102	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 percent prior to October 3, 2011 and in excess of 60 percent from October 3, 2011 for lumbosacral strain, myositis (also claimed as lower back pain), with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2006.  He also has unverified service in the National Guard, to include a period of active duty for training (ACDUTRA) from March 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for bilateral hearing loss and major depression.  The RO also granted service connection for lumbosacral strain, myositis (also claimed as lower back pain), and assigned a 20 percent evaluation, effective July 6, 2006.  

In January 2010, the RO continued the 20 percent evaluation for the Veteran's back disability.  In July 2010, the RO continued the denial of service connection for major depression.

In March 2011, the Board remanded the issues of entitlement to service connection for major depression and entitlement to an initial increased evaluation for lumbosacral strain, myositis (also claimed as lower back pain) for evidentiary development.  The Board also denied service connection for bilateral hearing loss.  

The Veteran filed a timely appeal with respect to the bilateral hearing loss claim to the United States Court of Appeals for Veterans Claims (Court).  Per a November 2011 Joint Motion for Remand (JMR) and Court Order, that part of the Board decision's denying entitlement to service connection for bilateral hearing loss was remanded for compliance with instructions in the JMR. 

In June 2012, the Board again remanded the issue of entitlement to bilateral hearing loss for evidentiary development.  The agency of original jurisdiction (AOJ) attempted to carry out this instruction.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

A review of the Virtual VA electronic claims file shows that, in October 2012, the RO increased the evaluation for the Veteran's service-connected back disability to 60 percent, effective October 31, 2011.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also granted service connection for major depression and assigned a 30 percent evaluation prior to October 29, 2011, and a 70 percent evaluation from October 29, 2011.  The Board notes that the one-year period for filing a notice of disagreement (NOD) has not yet expired.  See 38 C.F.R. § 20.302(a). 

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  The Board notes that the Veteran had attorney representation during proceedings before the Court.  However, in a December 2012 VA Form 21-22, the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his current representative, thereby revoking the earlier powers of attorney.  See 38 C.F.R. § 14.631(f)(1) (2012).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Regarding the claim for entitlement to service connection for bilateral hearing loss, remand is required for a new medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, in its June 2012 decision, the Board found that there was evidence of a current diagnosis of bilateral hearing loss during portions of the appeal period.  Specifically, the Board noted that the June 2006 separation examination demonstrated auditory thresholds in the right ear for the 500, 1000, and 4000 Hz frequencies greater than 25 decibels.  The Board also noted that speech audiometry testing conducted at the August 2006 VA examination revealed speech recognition ability of 92 percent in the left ear.  Thus, the Board found that the Veteran satisfied the requirement of a current diagnosis.  As no medical opinion had been provided, the Board remanded the claim for a VA examination and opinion.  

As instructed by the June 2012 Remand, the Veteran submitted to a July 2012 VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
15
20
15
25
25

Pure tone thresholds at 6000 and 8000 Hz were 30 and 35 decibels, respectively, in both ears.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  

The Board finds that July 2012 VA examiner's opinion has little probative value.  The examiner did not answer the question posed by the Board.  Instead, she found that there was no evidence of a hearing loss at a level that is considered to be a disability for VA purposes.  Furthermore, the Board notes that the examiner's opinion is based on an erroneous understanding of the record.  Specifically, she noted that the August 2006 audiogram showed "clinically normal hearing in both ears."  However, it is clear from reading the report that the examiner considered the audiogram results only and not the Maryland CDC speech recognition scores.  In addition, the examiner determined that the June 2006 audiogram results were "questionable," but did not provide any basis, rationale, or explanation for this finding.  Finally, the examiner failed to consider the Veteran's assertions of continuous hearing loss since service.  Thus, remand is required for another VA examination and opinion.

Regarding the claim for entitlement to an initial increased evaluation for lumbosacral strain, myositis (also claimed as lower back pain), with intervertebral disc syndrome, remand is required to obtain additional records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

As indicated previously, a January 2010 rating decision continued the 20 percent evaluation for the Veteran's service-connected back disability.  A copy of the rating decision is located in the Virtual VA electronic claims file.  Notably, the January 2010 rating decision refers to evidence that is not present in the paper claims file or in Virtual VA.  Among the listed evidence are private treatment records, as well as a September 2009 treatment record from the VA Medical Center (VAMC) in Miami, Florida, and an August 2009 treatment record from the Guayama Community Based Outpatient Clinic (CBOC) in Puerto Rico.  In addition, the July 2010 rating decision, also located in the Virtual VA electronic claims file, references a temporary folder.  Therefore, the Board finds that a remand is necessary to associate with the claims file any relevant records currently in Virtual VA or in any temporary folder that has been created.  See 38 C.F.R. § 19.7 (2012) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following action:

1. Contact the San Juan RO and obtain and associate any temporary folders and merge them with the paper claims file. 

2. Associate with the claims file complete, updated VA treatment records from the Miami VAMC, the San Juan VAMC, and the Guayama CBOC, as well as any other VA facility identified by the Veteran, for the period of June 2007 to the present.

3. Then, schedule the Veteran for a VA audiological examination with an appropriate medical professional other than the audiologist who conducted the July 2012 examination.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  

The examiner must provide an opinion as to whether it is at least as likely than not (50 percent or greater probability) that the bilateral hearing loss noted upon separation in June 2006 and during the August 2006 VA examination is related to the Veteran's conceded in-service noise exposure.  The examiner must specifically address the Veteran's assertions of continuous hearing loss since service.  [The Veteran is service-connected for tinnitus.]

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

4. Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


